Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 4/7/2022.  Currently, claims 5 and 13 have been canceled, and claims 1-4, 6-12, 8-13 and 14 are pending.

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:
In claim 7, lines 17-18, the claimed limitation “the hierarchical configuration data models” should be changed to “the plurality of hierarchical configuration data models” to correspond with the limitation set forth in line 7 of the claim.
In claim 10, line 4, the claimed limitation “a migration of the configuration data” should be changed to “the migration of the configuration data” to refer to the migration of the configuration data taught in claim 9, line 13.
In claim 10, lines 11-12, the claimed limitation “the external references” should be changed to “the plurality of external references” to correspond with the limitation set forth in line 9 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the parameter referenced by the external reference” on lines 27-28 and 30. This is unclear to the examiner to which of the parameters the applicant is referring.
Claim 7 recites the limitation, “the second configuration map”. As the preceding limitations do not appear to recite “a second configuration map”, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the parameter of the key-value pair” on lines 35-36 and 38. This is unclear to the examiner to which of the parameters (“the plurality of parameters” on line 5, the “respective parameters” on line 12) the applicant is referring.
Claim 9 recites the limitation “the parameter referenced by the external reference” on lines 26-27 and 29. This is unclear to the examiner to which of the parameters the applicant is referring.
Other dependent claims are rejected as being dependent on the rejected base claims.
Allowable Subject Matter
Claims 1-4, 6-12, 8-13 and 14 would be allowable if the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
A statement of reasons for the indication of allowable subject matter is included in the office action dated 7/29/2021.

Response to Arguments
Applicant's amendments filed 4/7/2022 overcome objections, the rejections
under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AlA), set forth in the previous Office
action, therefore, the objections and the 112 rejections indicated in the previous office
action is withdrawn. However, there are new claim objections and 112 rejections with
the newly submitted amendments, is made in this office action, refer to the claim
objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph,
rejections above.
Applicant’s arguments with respect to claims 1, 4, 6, 9, 12 and 14 are moot, as claims 1-4, 6-12, 8-13 and 14 are allowed over prior art. The rejections on 1/7/2022 over the cited prior art have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456